DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 and 22-41 in the reply filed on 06 July 2022 is acknowledged.

Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 July 2022.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 22-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “ultra-high pressure” in claims 1-13 and 22-33 is a relative term which renders the claim indefinite. The term “ultra-high pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of prosecution on the merits, the examiner has not considered the scope of the claimed invention to be inclusive of the term.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 22, 26, 27, 29-37, 39 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butler et al. (US 2017/0303460 A1).
Butler et al. ‘360 discloses a liquid jet soil processing system of an agricultural implement, the liquid jet soil processing system comprising:
regarding claim 1,
	a frame (12);
a liquid pump (18) disposed on the frame;
a set of lines (inherent) fluidly connected to the liquid pump (18); and
at least a first liquid jet soil implementation head (20, 30, 100, 200) and a second liquid jet soil implementation head (per para. 0059) fluidly connected to the liquid pump via the set of lines, the first and second implementation heads configured to condition soil for seed deposition by generating a plurality of trenches (para. 0059);
regarding claim 2,
further comprising a third liquid jet soil implementation head fluidly connected to the liquid pump (per para. 0059), the third implementation head configured to periodically transect the plurality of trenches (such as when towed in a direction transverse to the extension of the trenches);
regarding claim 3,
wherein the liquid pump (18) is configured to generate a liquid pressure of at least about 20,000 pounds per square inch (PSI) (para. 0020);
regarding claim 4,
wherein a corresponding trench created by the first liquid jet soil implementation head is configured to receive periodic deposits of seeds (i.e., given the fact that it is a trench);
regarding claim 5,
wherein at least one of the first or second liquid jet soil implementation head is configured to deposit an input in a corresponding trench;
regarding claim 6,
further comprising a soil input system (31) fluidly connected to the at least one first or second liquid jet soil implantation head for introducing an agricultural additive as the input to the corresponding trench;
regarding claim 7,
wherein the third liquid jet soil implementation head is configured to deliver a liquid jet to promote soil collapse relative to at least one trench (e.g., at 40,000 psi angled toward the side of a trench);
regarding claim 8,
 	wherein a first trench created by the first liquid jet soil implementation head is proximate to a second trench created by the second liquid jet soil implementation head, the second trench adapted to receive an agricultural additive proximate to one or more seeds deposited in the first trench;
regarding claim 9,
wherein the first and second trenches intersect at a user-controllable depth below a surface of the soil (the “first and second trenches” are not positively recited, but the first and second liquid jet soil implementation heads are capable of being angled to generate the claimed trenches);
regarding claim 10,
wherein the second liquid jet soil implementation head is staggered relative to the first liquid jet soil implementation head (para. 0015);
regarding claim 12,
wherein the liquid pump is a direct drive pump (para. 0043); and
regarding claim 13,
wherein the liquid pump includes an intensifier (para. 0043).
	  
Regarding claim 11, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Therefore, the claim limitation related to the position of the implementation head does not patentably differentiate the claimed invention from the system of Butler.

	Regarding claims 22, 26, 27, 29-37, 39 and 40, the limitations recited therein are disclosed by or inherent to the use of Butler.

Allowable Subject Matter
Claims 23-25, 28, 38 and 41 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
02 August 2022